Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




STATE OFFICE OF RISK
MANAGEMENT,


                            Appellant,

v.

MARTHA I. MARQUEZ,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 

No. 08-08-00046-CV

Appeal from the

210th District Court
of El Paso County, Texas

(TC# 2003-4905)



MEMORANDUM  OPINION


	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal.  Appellee has
not objected to the motion and there is no indication that dismissal would prevent Appellee from
seeking relief to which she would otherwise be entitled.  See Tex.R.App.P. 42.1(a)(1).  We
therefore grant the motion and dismiss the appeal.  Costs are taxed against Appellant.  See
Tex.R.App.P. 42.1(d).

March 27, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.